DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on  06/19/2020, 01/21/2021,  12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority

2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1, 2,3,5, 6,7,8,10,12, 13,14,15,17,18, 19,20  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Coffman et al. (US Pub. No.: US 2011/0182441 A1). 
	Regarding claim 1, Coffman et al. discloses a communication apparatus ( Fig 1; Para 22; electronic device) comprising:
           a wireless communication unit  (  Para 24, 28, 36; Audio output route 106 can include any suitable wired or wireless route connecting audio circuitry 104 to an audio output component that includes digital to analog conversion circuitry (e.g., a speaker, earbud, or earpiece);  wireless interface) configured to wirelessly communicate with an external apparatus (Para 36; external speakers);
a speaker ( Para 6,  24; embedded speakers ) ;
a memory (  Para 69; computer readable medium include read-only memory, random-access memory, optical disks (e.g., CD-ROMs, DVDs, or Blu-Ray discs), magnetic discs, magnetic tape, and flash memory devices.) ; and
a control unit ( Para 22; control circuitry 102 ) ,
       wherein, in a case where an operation is executed to change the communication apparatus to a predetermined mode in which a sound is not output from the speaker, the control unit is configured to perform control such that the communication apparatus is changed to the predetermined mode (  Para 25,32;  electronic device 100 can include input interface 108, which can provide inputs to input/output circuitry of electronic device 100. Input interface 108 can include any suitable input interface such as, for example, a button, keypad, dial, a click wheel, or a touch screen. In some embodiments, electronic device 100 may include a capacitive sensing mechanism, or a multi-touch capacitive sensing mechanism. In some embodiments, input interface 108 can include a button or switch. The button or switch can be associated with a particular  device operation. For example, electronic device 100 can include a button associated with toggling a ring and silent mode. As another example, electronic device 100 can include two buttons for controlling the volume of audio output along audio output routes 106.),
          wherein, in a case where identification information about the external apparatus is stored in the memory, the control unit is configured to enable a wireless communication function in response to the execution of the operation to change the communication apparatus to the predetermined mode ( Para 25,26, 36; the audio circuitry can instead or in addition determine whether an audio output route that remains available or active while in silent mode is available. For example, the audio circuitry can determine whether an audio output route associated with a headphone jack (e.g., plugged in headphones) or a line-out (e.g., external speakers) is available. If an enabled audio output route remains available, the audio circuitry can direct the audio to the available audio output route for output to the user (e.g., provide a ring tone when a communications request is received while a user is listening to a media item output through headphones). ) , and
           wherein, in a case where the identification information about the external apparatus is not stored in the memory, even if the operation to change the communication apparatus to the predetermined mode is executed, the control unit is configured not to enable the wireless communication function (Para 25,26, 36, 40;   If only disabled or unauthorized audio output routes are available, however (e.g., only the embedded speakers of the device are available), the audio circuitry may prevent the audio from being provided to the audio output routes. Since the audio output routes is disabled there will not be information available for external speaker.) .
	Regarding claim 2, Coffman et al. discloses the communication apparatus according to claim 1, wherein the external apparatus includes a speaker (Para 36; external speakers ) .
	Regarding claim 3, Coffman et al. discloses the communication apparatus according to claim 1, wherein in a case where the wireless communication function is enabled, the control unit is configured to control the wireless communication unit to establish a wireless connection between the communication apparatus and the external apparatus ( Para 24,  26; Accessory interface 110 can include any suitable interface for establishing a communications path between an accessory and the electronic device. For example, accessory interface 110 can include a wireless interface over which data can be transferred (e.g., a WiFi or Bluetooth interface).). 
	Regarding claim 5, Coffman et al. discloses the communication apparatus according to claim 1, wherein in a case where the communication apparatus is changed to the predetermined mode, the control unit is configured to disable a function of outputting a sound from the speaker (Para 32; a user may wish to limit the audio output by the device. To do so, a user can enable a silent mode. For example, a user can toggle a switch (e.g. button 210, FIG. 2) to disable the sound mode an instead enable the silent mode. In response to enabling the silent mode, the electronic device can display an overlay to identify the current mode to the user.).
	Regarding claim 6, Coffman et al. discloses the communication apparatus according to claim 1, wherein in the case where the operation to change to the predetermined mode is executed, the control unit is configured to control an operation unit of the communication apparatus such that an operation of outputting a sound from the speaker is not received until the control unit determines whether a wireless connection is established between the communication apparatus and the external apparatus ( Para 24; 36 ; wireless route connecting audio circuitry 104 to an audio output component ; the audio circuitry can instead or in addition determine whether an audio output route that remains available or active while in silent mode is available. For example, the audio circuitry can determine whether an audio output route associated with a headphone jack (e.g., plugged in headphones) or a line-out (e.g., external speakers) is available. If an enabled audio output route remains available, the audio circuitry can direct the audio to the available audio output route for output to the user (e.g., provide a ring tone when a communications request is received while a user is listening to a media item output through headphones). If only disabled or unauthorized audio output routes are available, however (e.g., only the embedded speakers of the device are available), the audio circuitry may prevent the audio from being provided to the audio output routes ) .
	Regarding claim 7, Coffman et al. discloses the communication apparatus according to claim 1, wherein in a case where the wireless communication function is enabled in response to execution of the operation to change to the predetermined mode, the control unit is configured to control the wireless communication unit such that a wireless connection established between the communication apparatus and the external apparatus after the operation to change to the predetermined mode is executed is disconnected in response to execution of the operation to change to the predetermined mode ( Para 39-40; disconnecting the accessory from the device can instead disable the mute mode and return the device to the silent or sound mode (e.g., based on the state of the sound/silent switch). ) .
	Regarding claim 8, Coffman et al. discloses the communication apparatus according to claim 1, wherein in a case where a volume of a sound that is output from the speaker is changed to a predetermined value, the control unit is configured to enable the wireless communication function ( Para 24, 30-36;   a user can toggle a switch (e.g. button 210, FIG. 2) to disable the sound mode an instead enable the silent mode which means the volume can be zero , wherein when enabled audio output route remains available,  the audio circuitry can direct the audio to the available audio output route for output to the user (e.g., provide a ring tone when a communications request is received while a user is listening to a media item output through headphones ) .
Regarding claim 10, Coffman et al.  discloses the communication apparatus according to claim 1, wherein the predetermined mode corresponds to a silent mode (Para 27; button 210 can include a switch that can be associated with toggling between sound and silent mode).
Regarding claim 12, Coffman et al.  discloses the communication apparatus according to claim 1, wherein the wireless communication unit is configured to wirelessly communicate based on a Bluetooth® standard (Para 26, 39; WiFi or Bluetooth interface).
Regarding claim 13, the subject matter disclosed in claim 13 is similar to the subject matter disclosed in claim 1; therefore claim 13 is rejected for the same reasons as set forth in claim 1.
Regarding claim 14, the subject matter disclosed in claim 14 is similar to the subject matter disclosed in claim 1; therefore claim 14 is rejected for the same reasons as set forth in claim 1 ( Coffman et al.; Para  69; The invention can also be embodied as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data which can thereafter be read by a computer system. Examples of the computer readable medium include read-only memory, random-access memory, optical disks (e.g., CD-ROMs, DVDs, or Blu-Ray discs), magnetic discs, magnetic tape, and flash memory devices. The computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion.) 
	Regarding claim 15, Coffman et al. discloses a communication apparatus (Fig 1; Para 22; electronic device ) comprising: 
a wireless communication unit (Para 24, 28, 36; Audio output route 106 can include any suitable wired or wireless route connecting audio circuitry 104 to an audio output component that includes digital to analog conversion circuitry (e.g., a speaker, earbud, or earpiece); wireless interface) configured to wirelessly communicate with an external apparatus (Para 36; external speakers); 
a speaker (Para 6,  24; embedded speakers); 
and a control unit (Para 22; control circuitry 102), wherein the control unit is configured to enable a wireless communication function in response to execution of an operation to change to a predetermined mode in which a sound is not output from the speaker (  Para 25,32;  electronic device 100 can include input interface 108, which can provide inputs to input/output circuitry of electronic device 100. Input interface 108 can include any suitable input interface such as, for example, a button, keypad, dial, a click wheel, or a touch screen. In some embodiments, electronic device 100 may include a capacitive sensing mechanism, or a multi-touch capacitive sensing mechanism. In some embodiments, input interface 108 can include a button or switch. The button or switch can be associated with a particular device operation. For example, electronic device 100 can include a button associated with toggling a ring and silent mode. As another example, electronic device 100 can include two buttons for controlling the volume of audio output along audio output routes 106), 
wherein in a case where the wireless communication function is enabled in response to the execution of the operation to change to the predetermined mode ( Para 28,  33;  silent mode; wireless interface ) , the control unit is configured to control the wireless communication unit such that a wireless connection is established between the communication apparatus and the external apparatus (Para 34-36; an application developer can make the determination based on the importance of the audio clip to the application, and the relevance of the audio clip with respect to the functionality and purpose of the application. For example, audio providing background music to a game can be categorized as audio that should not be output in a silent mode, while an audio clip providing a hint or advice as part of the game can be categorized as audio that should be output in the silent mode. As another example, a media playback application (e.g., an application for streaming media, or an application for playing back locally stored media) can categorize all of the audio provided as part of the application as audio that should be output in the silent mode, as the entire purpose of the application is to provide an audio output.),
      and wherein in a case where the control unit determines that a wireless connection is not established between the communication apparatus and the external apparatus, the control unit is configured to disable the wireless communication function enabled in response to the execution of the operation to change to the predetermined mode (  Para 36; If only disabled or unauthorized audio output routes are available, however (e.g., only the embedded speakers of the device are available), the audio circuitry may prevent the audio from being provided to the audio output routes. In one implementation, audio output routes associated with audio that does not have volume control (e.g., line out and A2DP audio output routes) may remain enabled while in silent mode (e.g., audio output along these routes remains at the line level volume). Wherein the audio is not provided to the audio output routes , so there is data connection between the devices.).
Regarding claim 17, Coffman et al. discloses the communication apparatus according to claim 15, wherein in a case where the communication apparatus is changed to the predetermined mode, the control unit is configured to disable a function of outputting a sound from the speaker (Para 32; a user may wish to limit the audio output by the device. To do so, a user can enable a silent mode. For example, a user can toggle a switch (e.g. button 210, FIG. 2) to disable the sound mode an instead enable the silent mode. In response to enabling the silent mode, the electronic device can display an overlay to identify the current mode to the user.).
Regarding claim 18, Coffman et al. discloses the communication apparatus according to claim 15, wherein in a case where the operation to change to the predetermined mode is executed, the control unit is configured to control an operation unit of the communication apparatus such that an operation of outputting a sound from the speaker is not received until the control unit determines whether a wireless connection is established between the communication apparatus and the external apparatus ( Para 36; the audio circuitry can instead or in addition determine whether an audio output route that remains available or active while in silent mode is available. For example, the audio circuitry can determine whether an audio output route associated with a headphone jack (e.g., plugged in headphones) or a line-out (e.g., external speakers) is available. If an enabled audio output route remains available, the audio circuitry can direct the audio to the available audio output route for output to the user (e.g., provide a ring tone when a communications request is received while a user is listening to a media item output through headphones). If only disabled or unauthorized audio output routes are available, however (e.g., only the embedded speakers of the device are available), the audio circuitry may prevent the audio from being provided to the audio output routes.  No audio output provided to audio output routes when there is no output routes is available or detected).
Regarding claim 19, the subject matter disclosed in claim 13 is similar to the subject matter disclosed in claim 15; therefore claim 19 is rejected for the same reasons as set forth in claim 15.
Regarding claim 20, the subject matter disclosed in claim 20 is similar to the subject matter disclosed in claim 15; therefore claim 20 is rejected for the same reasons as set forth in claim 15 (Coffman et al.; Para  69; The invention can also be embodied as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data which can thereafter be read by a computer system. Examples of the computer readable medium include read-only memory, random-access memory, optical disks (e.g., CD-ROMs, DVDs, or Blu-Ray discs), magnetic discs, magnetic tape, and flash memory devices. The computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion.). 
                           Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US Pub. No.: US 2011/0182441 A1), in view of Mori et al.  (US Pub. No.: US 2020/0264834 A1).
             Regarding claim 9, Coffman et al. does not disclose the communication apparatus according to claim 1, further comprising a detection unit configured to detect whether the external apparatus and the communication apparatus are wire-connected,
               wherein, in a case where the external apparatus and the communication apparatus are wire-connected, if the operation to change to the predetermined mode is executed, the control unit is configured to control the wireless communication unit such that the communication apparatus and the external apparatus are not wirelessly connected, and
             wherein, in a case where the external apparatus and the communication apparatus are not wire-connected, if the operation to change to the predetermined mode is executed, the control unit is configured to control the wireless communication unit such that the communication apparatus and the external apparatus are wirelessly connected.
            Mori et al. discloses a detection unit configured to detect whether the external apparatus and the communication apparatus are wire-connected (Para 25; the connection unit 112 further includes a detection unit (not illustrated) which detects whether the external device is connected thereto. The control unit 101 can detect that the external device is connected and disconnected, the external device is being connected, the external device is not connected, and the like via the detection unit.),
               wherein, in a case where the external apparatus and the communication apparatus are wire-connected, if the operation to change to the predetermined mode is executed, the control unit is configured to control the wireless communication unit such that the communication apparatus and the external apparatus are not wirelessly connected ( Para 25; The digital camera 100 can perform wired connection with an external speaker such as an earphone and a headphone and the information device such as a smartphone and a PC via the connection unit 112. The connection unit 112 further includes a detection unit (not illustrated) which detects whether the external device is connected thereto. The control unit 101 can detect that the external device is connected and disconnected, the external device is being connected, the external device is not connected, and the like via the detection unit. ) , and
             wherein, in a case where the external apparatus and the communication apparatus are not wire-connected, if the operation to change to the predetermined mode is executed, the control unit is configured to control the wireless communication unit such that the communication apparatus and the external apparatus are wirelessly connected (Para 24; The control unit 101 realizes wireless communication with the external device by controlling the communication unit 111. A communication method is not limited to Bluetooth® and includes, for example, a wireless local area network (LAN) in accordance with standards of Institute of Electrical and Electronics Engineers (IEEE) 802.11 and a wireless communication method such as infrared communication. Further, the control unit 101 can wirelessly connect to a wearable external speaker such as an earphone and a headphone via the communication unit 111.).
     It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffman et al. with the teaching of Mori et al.  to detect whether the device is wire connected to an external device and provide both ways to connect the external device depends on whether the wire connection is available or not in order to conveniently switch connection modes so that the external device can be connected without relying on wire connection or wireless interface only.
	Regarding claim 11, Coffman et al. does not disclose the communication apparatus according to claim 1, further comprising an image capturing unit including a mechanical shutter,
       wherein in the predetermined mode, the image capturing unit is configured to capture an image without using the mechanical shutter.
Mori et al.   discloses an image capturing unit (Para 15; image capturing unit) including a mechanical shutter (Para 15; light shielding shutter),
      wherein in the predetermined mode, the image capturing unit is configured to capture an image without using the mechanical shutter (Para 31, 39; in a case where a user operation to operate in the silent mode is received, the control unit 101 automatically controls the digital camera 100 to operate in the electronic shutter mode and performs control not to output the electronic sound. Further, in a case where the headphone is connected to the digital camera 100, the control unit 101 can change the setting to output the electronic sound to the headphone by a user operation. Accordingly, the user can hear the electronic sound while operating the digital camera 100 in the silent mode. Particularly, the digital camera 100 can reproduce the electronic shutter sound from the headphone in the silent mode in which the sound is not output to the surroundings, the user can recognize a timing when the digital camera 100 captures an image.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffman et al. with the teaching of Mori et al.  to utilize electronic shutter instead when the device is in silent mode in order to eliminate noise and sound when the user is in a gallery or movie theater when external noise needs to be reduced. 


                                  

                               Allowable subject matter 
Claims 4, 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 4, none of the prior art teaches “  wherein even in a case where the wireless communication function is enabled, if the external apparatus does not include a speaker, the control unit is configured not to establish a wireless connection between the communication apparatus and the external apparatus” in combination of other limitation in its base claim. 
	Regarding claim 16, none of the prior art teaches “where the wireless communication function is enabled, if the external apparatus does not include a speaker, the control unit is configured not to establish a wireless connection between the communication apparatus and the external apparatus” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on  571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XI WANG/Primary Examiner, Art Unit 2696